Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 2/25/2021.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 2/25/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 3/18/2019 has been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103217459 A, portions of which were included from the International searching autihority and additionally the machine translation is included which was generated via the WIPO website.  See conclusion for full machine translation of the disclosure.
a.	Regarding claim 1, CN 103217459 A shows a display device, comprising a light emitting base layer, a transporting layer, a metal layer and a packaging layer that are sequentially stacked; the transporting layer comprising a conductive lead wire and a test pin; the metal layer comprising a plurality of metal blocks arranged in an array, each of the metal blocks being electrically connected to the test pin through the conductive lead wire; and the packaging layer being used for blocking outside moisture from contacting the metal layer, by testing the electric resistance of the metal block electrically connected to the test pin, determining the moisture blocking effect of the area of the packaging layer corresponding to the metal block.
  ​Referring to FIG. 2 and FIG. 3, the present invention provides a method for detecting the packaging effect of an OLED panel, comprising the following steps:

         ​Please refer to FIG. 3 and FIG. 4, the substrate 20 is a transparent substrate, an anode 222 is formed on the substrate 20, an organic layer 224 is formed on the anode 222, and finally a cathode 226 is formed on the organic layer 224. In the present embodiment, the test block 24 is formed after the organic layer 224 is formed, the cathode 226 is formed before the cathode 226 is formed, an one-step process is saved, and the production cost is reduced.
         ​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
         ​It is worth mentioning that the organic layer 224 generally comprises a hole transport layer (HTL) formed on the anode 222, an organic light emitting layer (EML) formed on the hole transport layer, an electron transport layer (ETL) formed on the organic light emitting layer, each layer of which can also be formed by evaporation.
         ​In step 2, an OLED panel package is performed, and the other end of the test electrode 242 extends out of the sealant frame 60
         ​In particular, Please refer to FIG. 5, the substrate 20, the cover plate 40, and the sealant frame 60 form a sealed space 246, the OLED element 22 and the test block 24 are both sealed in the sealing space 246, one end of the test electrode 242 is electrically connected to the test block 24, and the other end of the test electrode 242 extends out of the sealant frame 60 to be electrically connected to the external measurement device.

         ​Referring to FIGS. 4 and 6, in the present embodiment, the test electrode 242 is four, and the actual conductivity of the test block is measured using a four-probe resistance method. Specifically, the two test electrodes 242 are used to measure the actual voltage value on the test block 24, and the two test electrodes 242 are used to measure the actual current value through the test block 24 while measuring so that the measurement result is more accurate, and the actual conductivity of the test block 24 is calculated by measuring the actual voltage value and the actual current value.
         ​Step 4, Determining the Packaging Effect According to the Actual Conductivity.
         ​Specifically, the water oxygen content and the test block conductivity relationship map are provided, the water oxygen content corresponding to the actual conductivity is looked up in the water oxygen content and the test block conductivity relation graph, and the packaging effect is judged according to the water oxygen content, wherein the water oxygen content and the test block conductivity relationship map comprise at least 100 ppm, 500 ppm, 1000 ppm, 10000 ppm and 106 ppm water oxygen content corresponding to the conductivity of the test block.
         ​Using the sodium material to form the test block as an example, the specific description is made as follows:
         ​The conductivity relationship diagram of the water oxygen content and the sodium material test block is first made, placing the sodium test block in a different water oxygen content environment, measuring its conductivity in the corresponding environment, and drawing water oxygen content and sodium material test block conductivity according to the measurement results, for example: in the water oxygen content of 100 ppm, 500 ppm, 1000 ppm, 10000 ppm and 106 ppm, the conductivity of the sodium test block is sigma 1, sigma 2, sigma 3, sigma 4, and sigma 5, respectively, then the conductivity 
[2]    Dl: CN 103217459 A, the closest prior art document
[3]    (2) Novelty (PCT Article 33(2)) and inventive step (PCT Article 33(3))
[4]    Dl discloses a method for testing an OLED panel packaging effect (see description, paragraphs 0036, 0038, and 0040-0044, and fig. 3 and 4), comprising that: at step 1, during a manufacturing process of an OLED element 22, a test block 24 (equivalent to a metal block) is formed on the substrate 20, then a plurality of test electrodes 242 (equivalent to the conductive wires and test pins which constitute a transmission layer) is formed, and one end of each test electrode 242 is connected to the test block 24 and the other end thereof extends outward to connect to a measurement device; specifically, the test block 24 is formed, in deposition fashion, by a reactive metal, such as sodium, potassium, calcium, or magnesium, that is prone to react with water oxygen; at step 2, OLED panel packaging is performed, and the other end of each test electrode 242 extends out of a sealant frame 60 (equivalent to the packaging layer); at step 3, the measurement device is electrically connected to the test electrodes 242 to measure an actual electric conductivity of the test block 24; there are four test electrodes 242, and the actual electric conductivity of the test block is measured using a method of measuring electric resistance using four probes; two of the test electrodes 242 are used for measuring an actual voltage value on the test block 24, and the other two test electrodes are used for measuring an actual current value of the test block 24.
[5]    Upon comparison, the technical features distinguishing claim 1 from Dl are: 1) the light-emitting base layer, transmission layer, metal layer, and packaging layer stacked in sequence; and 2) the metal blocks are arranged in an array.
	However duplicating OLED components is well known to one of ordinary skill in the art and arrangement of layers would be a design choice.  Therefore it is obvious to duplicate components as above and to modify arrangement of layers without undo experimentation.

b.	Regarding claim 2, CN 103217459 shows the display device according to claim 1, wherein the material of the metal layer is one of calcium and magnesium.
	​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
c.	Regarding claim 3, CN 103217459 shows the display device according to claim 1, wherein each of the metal blocks is electrically connected to four of the test pins, and each of the test pins is electrically connected to the metal block through one of the conductive lead wires, and the two test pins are electrically connected to a current source, and the other two test pins are electrically connected to a voltmeter.

d.	Regarding claim 4, CN 103217459 shows the display device according to claim 3, wherein the material of the metal layer is one of calcium and magnesium.
 ​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
e.	Regarding claim 5, CN 103217459 shows the display device according to claim 3, wherein a connection point is formed between the conductive lead wire and the metal block, and the distance between two adjacent connection points of the four is the same since the 4 connectors are shown to be equidistant from one another in Figures 4 and 6.

    PNG
    media_image1.png
    438
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    579
    media_image2.png
    Greyscale

Regarding claim 6, CN 103217459 shows the display device according to claim 5, wherein the material of the metal layer is one of calcium and magnesium. 
	​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
g.	Regarding claim 7, CN 103217459 shows the display device according to claim 1, wherein the vertical projection of the test pin on the light emitting base layer is positioned at the edge of the light emitting base layer. Fig. 4 and 6.

    PNG
    media_image1.png
    438
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    579
    media_image2.png
    Greyscale

8.	Regarding claim 8, CN 103217459 shows the display device according to claim 7, wherein the material of the metal layer is one of calcium and magnesium.
​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
h.	Regarding claim 9, CN 103217459 shows the display device according to claim 1, wherein the light emitting base layer comprises a substrate and a light emitting layer, and the light emitting layer is positioned between the transporting layer and the substrate, and the light emitting layer is used to emit light to display an image.  Fig. 3 and machine translation below.

    PNG
    media_image3.png
    324
    609
    media_image3.png
    Greyscale

i.	Regarding claim 10, CN 103217459 shows the display device according to claim 9, wherein the material of the metal layer is one of calcium and magnesium.
​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
j.	Regarding claim 11, CN 103217459 shows the display device according to claim 9, wherein the display device further comprises an insulating layer positioned between the transporting layer and the light emitting layer, and the insulating layer is used for isolating the transporting layer from the light emitting layer.  Fig. 3 and machine translation below.

    PNG
    media_image3.png
    324
    609
    media_image3.png
    Greyscale


k.	Regarding claim 12, CN 103217459 shows the display device according to claim 1, wherein the packaging layer comprises a first portion and a second portion which are interconnected into one body, and the first portion is stacked on the metal layer, and the second portion is filled between the metal blocks and used for isolating adjacent metal blocks. Figs. 3 and 5, air filled, see machine translation below.

    PNG
    media_image3.png
    324
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    308
    605
    media_image4.png
    Greyscale

Conclusion
i.	Machine translation of CN 103217459 A from WIPO.
Note: Text_BASED ON AUTOMATIC Optical READER Recognition PROCESSES PROCESSES. Please use the PDF Version for Legal Matters
​[ZH] 


         ​TECHNICAL FIELD
         ​The present invention relates to the field of planar display, and more particularly, to a method for detecting an OLED panel packaging effect.
         ​BACKGROUND OF THE INVENTION
         ​Planar display devices have numerous advantages such as thin, power-saving, non-radiation, and the like, resulting in a wide range of applications. An existing planar display device mainly includes a Liquid Crystal display device (LCD) and an Organic Light Emitting display device (OLED)
         ​The organic light-emitting display device has the characteristics of spontaneous light, high brightness, wide viewing angle, high contrast, flexibility, low energy consumption and the like, is widely concerned, and as a new generation display mode, the conventional liquid crystal display device has begun to gradually replace the traditional liquid crystal display device, and is widely applied to mobile phone screens, computer displays, full-color television and the like. OLED display technologies differ from conventional LCD displays without the need for backlight lamps, with very thin organic material coatings and glass substrates that emit light when there is electrical communication. However, because the organic material is easily reacted with the water oxygen, the OLED display screen requires very high packaging requirements as a display device based on organic materials.​In order to achieve commercialized applications, the OLED element requires that the lifetime of the OLED element is greater than or equal to 10,000 hours; it is desirable to meet the packaging effect requirements of the water vapor penetration rate of less than or equal to 10 − 6 g/m 2/day (day); the oxygen penetration rate is less than or equal to 10 − 5 cc/m 2/day (1 atm).. It can be seen that the packaging is one of the most important processes throughout the manufacturing process of the OLED display screen, and is a key for affecting the yield of the product.

         ​For the above deficiencies, as shown in FIG. 1, The present invention provides an organic light emitting diode packaging effect detection method, the test strip 4 is arranged on the cover plate 2 and opposite to the light-emitting chip 9, two ends of the test strip 4 are respectively provided with a test electrode 5, one end of the test electrode 5 is connected with the test strip 4, and the other end of the test electrode 5 extends out of the sealed cavity 11. The test strip 4 is generally composed of a metal material such as calcium or barium, and the resistivity of the test strip 4 after oxidation is changed, thereby determining the sealing effect in the sealed cavity 11, the greater the general resistivity change, the more obvious the detection effect.
         ​Although the packaging effect of the organic light-emitting diode can be effectively detected, the manufacturing process is complicated, the cost is relatively high, and because the test strip is opposite to the light-emitting chip, the light-emitting chip can be polluted due to the bump of the test strip, or the problem that the light-emitting chip is turned on can be solved.
         ​SUMMARY OF THE INVENTION

         ​In order to achieve the above object, the present invention provides a method for detecting the packaging effect of an OLED panel, comprising the following steps:
         ​In step 1, in an OLED element manufacturing process, a test block is formed on a substrate, the test block is made of active metal, a plurality of test electrodes are formed, one end of each test electrode is connected with a test block, and the other end of each test electrode extends outwards for connection with a measurement device;
         ​In step 2, an OLED panel package is performed, and the other end of the test electrode extends out of the sealant frame;
         ​Step 3, electrically connecting the measuring device with the test electrode to measure the actual conductivity of the test block;
         ​Step 4, Determining the Packaging Effect According to the Actual Conductivity.
         ​The active metal is sodium, potassium, calcium, or magnesium
         ​The test block is formed by evaporation
         ​In step 1, a test block is formed before forming an organic layer on an anode of a substrate in an OLED element process and forming a cathode on the organic layer.
         ​In step 1, a cathode is formed on the organic layer in the OLED element manufacturing process while forming the test electrode.
         ​The test electrode is formed by evaporation
         ​The test electrode is four, and in step 3, the actual conductivity of the test block is measured by adopting a four-probe resistance method

         ​The water oxygen content and the test block conductivity relationship map comprise at least 100 ppm, 500 ppm, 1000 ppm, 10000 ppm, and 106 ppm water oxygen content corresponding to the conductivity of the test block.
         ​The substrate is a glass substrate
         ​The method for detecting the packaging effect of the OLED panel provided by the invention has the advantages that the conductivity difference of the test block formed by the active metal in the environment with different water oxygen content is utilized, the water oxygen content after the OLED panel package is accurately detected, the packaging effect is accurately judged, the manufacturing process of the OLED panel used for the detection method is simple, the test electrode is formed on the test block while the cathode is formed, and the production cost is effectively reduced.
         ​For a further understanding of the features and technical content of the present invention, reference is made to the following detailed description and accompanying drawings which relate to the invention, however, the accompanying drawings are provided for purposes of illustration only and are not intended to limit the invention.
         ​BRIEF DESCRIPTION OF THE DRAWINGS
         ​TECHNICAL SOLUTIONS AND OTHER ADVANTAGES OF THE INVENTION will be apparent from the following detailed description of specific embodiments of the invention taken in conjunction with the accompanying drawings.
         ​In the drawings,
         ​FIG. 1 is a schematic cross-sectional view of a prior art light emitting diode;

         ​FIG. 3 is a schematic cross-sectional view of a test block and a test electrode formed in accordance with the present invention;
         ​FIG. 4 is a schematic diagram of a three-dimensional structure of a test block and a test electrode of the present invention
         ​FIG. 5 is a schematic cross-sectional view of the OLED panel package of the present invention;
         ​FIG. 6 is a schematic diagram of the actual conductivity of a measurement test block of the present invention;
         ​FIG. 7 is a graph of water oxygen content versus sodium material test block conductivity according to one embodiment of the method for detecting the packaging effect of the OLED panel of the present invention.
         ​DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS
         ​For a further explanation of the technical means and effects taken by the present invention, reference is made to the following detailed description of preferred embodiments thereof, taken in conjunction with the accompanying drawings, in which:
         ​After the OLED panel is packaged, the sealing space in the OLED panel needs to be detected, so that the service life of the OLED panel is prolonged. At present, the OLED panel needs to reach the lifetime.) greater than or equal to 10,000 hours, so that the packaged OLED panel needs to meet the moisture penetration rate of less than or equal to 10 − 6 g/m 2/day; the oxygen penetration rate is less than or equal to 10 − 5 cc/m 2/day (1 atm), whereby the water content in the sealed space after the OLED panel package can be estimated not to exceed 1000 ppm, and the oxygen content cannot exceed 106 ppm.​The water oxygen content in the sealed space after the OLED panel is packaged can be used as an inspection standard for determining whether the OLED panel is qualified. The invention provides a 
         ​Referring to FIG. 2 and FIG. 3, the present invention provides a method for detecting the packaging effect of an OLED panel, comprising the following steps:
         ​In step 1, in the OLED element 22 process, a test block 24 is formed on the substrate 20, the test block 24 is made of an active metal, then a plurality of test electrodes 242 are formed, one end of each test electrode 242 is connected to the test block 24, and the other end of each test electrode 242 extends outwardly for connection with a measurement device (not shown).
         ​Please refer to FIG. 3 and FIG. 4, the substrate 20 is a transparent substrate, an anode 222 is formed on the substrate 20, an organic layer 224 is formed on the anode 222, and finally a cathode 226 is formed on the organic layer 224. In the present embodiment, the test block 24 is formed after the organic layer 224 is formed, the cathode 226 is formed before the cathode 226 is formed, an one-step process is saved, and the production cost is reduced.
         ​Specifically, the test block 24 is formed by evaporation of active metal, such as sodium, potassium, calcium, or magnesium, which is easily reacted with water oxygen. The test electrode 242 and the cathode 226 are formed simultaneously by evaporation of the same metal
         ​It is worth mentioning that the organic layer 224 generally comprises a hole transport layer (HTL) formed on the anode 222, an organic light emitting layer (EML) formed on the hole transport layer, an electron transport layer (ETL) formed on the organic light emitting layer, each layer of which can also be formed by evaporation.
         ​In step 2, an OLED panel package is performed, and the other end of the test electrode 242 extends out of the sealant frame 60
         ​In particular, Please refer to FIG. 5, the substrate 20, the cover plate 40, and the sealant frame 60 form a sealed space 246, the OLED element 22 and the test block 24 are both sealed in the sealing space 
         ​Step 3, electrically connecting the measurement device with the test electrode 242 to measure the actual conductivity of the test block 24
         ​Referring to FIGS. 4 and 6, in the present embodiment, the test electrode 242 is four, and the actual conductivity of the test block is measured using a four-probe resistance method. Specifically, the two test electrodes 242 are used to measure the actual voltage value on the test block 24, and the two test electrodes 242 are used to measure the actual current value through the test block 24 while measuring so that the measurement result is more accurate, and the actual conductivity of the test block 24 is calculated by measuring the actual voltage value and the actual current value.
         ​Step 4, Determining the Packaging Effect According to the Actual Conductivity.
         ​Specifically, the water oxygen content and the test block conductivity relationship map are provided, the water oxygen content corresponding to the actual conductivity is looked up in the water oxygen content and the test block conductivity relation graph, and the packaging effect is judged according to the water oxygen content, wherein the water oxygen content and the test block conductivity relationship map comprise at least 100 ppm, 500 ppm, 1000 ppm, 10000 ppm and 106 ppm water oxygen content corresponding to the conductivity of the test block.
         ​Using the sodium material to form the test block as an example, the specific description is made as follows:
         ​The conductivity relationship diagram of the water oxygen content and the sodium material test block is first made, placing the sodium test block in a different water oxygen content environment, measuring its conductivity in the corresponding environment, and drawing water oxygen content and sodium material test block conductivity according to the measurement results, for example: in the water 
         ​Then, the actual conductivity of which is measured by step 3 is sigma, if the sigma value is between sigma 3 and sigma 4, the water oxygen content in the sealed space after encapsulation of the OLED panel is between 500 ppm and 1000 ppm, then the water content in the sealed space after packaging according to the OLED panel is not more than 1000 ppm, and the oxygen content does not exceed 106 ppm packaging requirements, and it can be judged that the LOED panel is qualified.
         ​SUMMARY OF THE INVENTION, according to the detection method of the OLED panel packaging effect, the conductivity difference of the test block formed by the active metal in the environment with different water oxygen content is utilized, the water oxygen content after the OLED panel package is accurately detected, the packaging effect is accurately judged, the manufacturing process of the OLED panel used for the detection method is simple and easy to realize, the test electrode is formed on the test block while the cathode is formed, the production cost is effectively reduced, and the test block does not adversely affect the OLED panel.
         ​It will be apparent to those of ordinary skill in the art that various corresponding changes and modifications may be made to the technical solutions and technical concepts of the present invention, and all such changes and modifications are intended to fall within the scope of the claims of the invention.a 3, sigma 4, and sigma 5, respectively, then the conductivity is taken as the ordinate, the water oxygen content is the transverse coordinate, and the water oxygen content and the sodium material test block conductivity relationship map are drawn (as shown in FIG. 7)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812